United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2807
                                    ___________

Wayne King,                              *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Arkansas.
                                         *
Marilyn Johnson,                         *      [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                          Submitted: March 29, 2000
                              Filed: April 4, 2000
                                  ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Marilyn Johnson obtained a guardianship under Arkansas law, over her father,
Wayne King, and moved him to her home in California. King later returned to
Arkansas, and eventually the guardianship was closed. King later brought this action
against his daughter, asserting various constitutional and state law claims arising out
of the guardianship and temporary move to California. The district court1 granted
summary judgment to Johnson, and King appeals. We affirm.


      1
       The HONORABLE H. FRANKLIN WATERS, United States District Judge for the
Western District of Arkansas.
       We have carefully reviewed the record and the parties’ submissions, including
the papers from the guardianship proceeding, and those from King’s later petition for
accounting against Johnson. We conclude that King’s claims in this proceeding are
either barred under the Rooker-Feldman doctrine, under which lower federal courts
may not review claims which are inextricably intertwined with claims asserted in a state
court proceeding, see Charchenko v. City of Stillwater, 47 F.3d 981, 983 (8th Cir.
1995); or are barred by principles of collateral estoppel, based on our prior opinion
reversing the denial of qualified immunity to Johnson’s codefendant in King v. Beavers,
148 F.3d 1031 (8th Cir.), cert. denied, 119 S. Ct. 513 (1998); or are meritless.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-